UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-7208


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

JAMES VASSELL,

                 Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:89-cr-00190-JPB-JES-1)


Submitted:   February 18, 2010             Decided:   February 23, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Vassell, Appellant Pro Se. Paul Thomas Camilletti, Thomas
Oliver Mucklow, Assistant United States Attorneys, Martinsburg,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           James     Vassell   appeals      the   district    court’s     orders

denying his 18 U.S.C. § 3582(c)(2) (2006) motions for reduction

of sentence.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district      court.           United       States     v.     Vassell,       No.

3:89-cr-00190-JPB-JES-1 (N.D.W. Va. May 20 & June 18, 2009).                 We

dispense    with     oral   argument    because      the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2